Exhibit 10.1

Fourth Amendment to Amended and Restated

Executive Employment Agreement

The Amended and Restated Executive Employment Agreement entered into as of
August 17, 2009 (as amended as of December 3, 2010, December 18, 2011 and as of
June 4, 2013, the “AGREEMENT”) by and among Victor Technologies Group, Inc.
(f/k/a Thermadyne Holdings Corporation) (“HOLDINGS”), a Delaware corporation,
and the subsidiaries of Holdings (together with Holdings, “EMPLOYER”), and
Martin Quinn (“EMPLOYEE”), is hereby amended as follows, effective as of the
date hereof.

1.        The Agreement is further amended by deleting the last sentence of
paragraph (a) of Section 1 thereof (which, for the avoidance of doubt was added
in the first amendment to the Agreement dated as of December 3, 2010 and read as
follows: “If Employer elects not to renew the Employment Period in accordance
with this Section 1(a), Employee shall be entitled to continue to receive from
Employer his then current Basic Compensation (as defined in Section 2(a) below)
hereunder, such amount to continue to be paid in accordance with the payroll
practices of Employer for a period equal to twelve months from the expiration of
the Employment Period.”).

2.        The Agreement is further amended by deleting paragraph (c) of
Section 3 thereof in its entirety and substituting the following in lieu
thereof:

“(c)     WITHOUT CAUSE OR FOR NON-RENEWAL OF THE AGREEMENT. Employer may
terminate the Employment of Employee under this Agreement without Cause. If
Employer elects not to renew the Employment Period in accordance with
Section 1(a) above, such termination shall be deemed a termination without
Cause.

3.        The Agreement is further amended by deleting paragraph (b) of
Section 4 thereof in its entirety and substituting the following in lieu
thereof:

“(b)     TERMINATION FOR CAUSE OR VOLUNTARY TERMINATION. If the Employment
Period is terminated for Cause or voluntarily by Employee for reasons other than
those described in Sections 3(a), 3(c) or 3(d) above, this Agreement shall
terminate and no further compensation or benefits shall be paid to Employee
after the date of termination (other than Basic Compensation earned through the
date of termination), but Employee shall be entitled to receive benefits to
which he is or may become entitled pursuant to any benefit plan which by its
terms survive termination.”

4.        The Agreement is further amended by deleting paragraph (d) of
Section 4 thereof in its entirety and substituting the following in lieu
thereof:

“(d)     [INTENTIONALLY OMITTED].”



--------------------------------------------------------------------------------

5.        Except as expressly modified hereby, the Agreement shall remain in
full force and effect in accordance with the terms and conditions thereof.

6.        This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of this 10th day of February, 2014.

 

 

EMPLOYEE /s/ Martin Quinn Name: Martin Quinn

 

 

EMPLOYERS:

 

Victor Technologies Group, Inc.

(on behalf of itself and all wholly owned subsidiaries)

By:   /s/ Jeffrey S. Kulka   Name:   Jeffrey S. Kulka   Title:   Executive Vice
President and Chief Financial Officer

 

 

 

 

 

SIGNATURE PAGE TO

FOURTH AMENDMENT TO AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT